
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4307
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To name the Department of Veterans Affairs
		  community-based outpatient clinic in Artesia, New Mexico, as the
		  Alejandro Renteria Ruiz Department of Veterans Affairs
		  Clinic.
	
	
		1.Name of Department of
			 Veterans Affairs community-based outpatient clinic, Artesia, New
			 MexicoThe Department of
			 Veterans Affairs community-based outpatient clinic in Artesia, New Mexico,
			 shall, after the date that is 30 days after the date of the enactment of this
			 Act, be known and designated as the Alejandro Renteria Ruiz Department
			 of Veterans Affairs Clinic. Any reference to such clinic in any law,
			 regulation, map, document, record, or other paper of the United States shall be
			 considered to be a reference to the Alejandro Renteria Ruiz Department
			 of Veterans Affairs Clinic.
		
	
		
			Passed the House of
			 Representatives June 30, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
